                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

KEITH S. GARY,

        Petitioner,
                                                       Case No. 19-cv-141-wmc
   v.

HUGH J. HURWITZ,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

petition for writ of habeas corpus under 28 U.S.C. § 2241 as moot.




        /s/                                                     2/26/2020
        Peter Oppeneer, Clerk of Court                          Date
